Citation Nr: 0123838	
Decision Date: 09/12/01    Archive Date: 10/02/01

DOCKET NO.  94-39 880	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Medical Center in New 
Orleans, Louisiana


THE ISSUE

Entitlement to outpatient fee basis treatment at VA expense.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in March 1992, in which the VA 
Medical Center in New Orleans, Louisiana, denied the 
veteran's request for fee basis outpatient treatment at VA 
expense.  The veteran subsequently perfected an appeal of 
that decision.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1944 to April 1946.

2.	In May 2001 the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, New Orleans, 
Louisiana, that the veteran died on March [redacted] 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



